NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           JUN 02 2010

                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

ERNESTO VALDEZ ARELLANO,                         No. 08-70625

               Petitioner,                       Agency No. A096-061-833

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2009 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Ernesto Valdez Arellano, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for cancellation of

removal, and denying his motion to remand. Our jurisdiction is governed by


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review de novo claims of due process violations in

immigration proceedings, Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000), and

we deny in part and dismiss in part the petition for review.

         Valdez Arellano’s due process rights were not violated by transcription

errors and the BIA’s denial of his motion to remand. The proceedings were not “so

fundamentally unfair that [Valdez Arellano] was prevented from reasonably

presenting his case” and he had not established prejudice from the transcription

errors. Id. at 971 (citation omitted).

         We lack jurisdiction to review the agency’s discretionary determination that

Valdez Arellano failed to establish exceptional and extremely unusual hardship to

a qualifying relative. See Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.

2003).

         PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            2                                  08-70625